Woods, J.,
delivered the opinion of the court.
The astonishing result reached in the magistrate’s court was properly rectified by the judgment of the circuit court. The contention of appellant’s counsel is utterly untenable. The statute cannot be tortured into such constructon as would make only one hundred dollar’s per annum of a laborer or mechanic, due as wages, secure from the demands of creditors. It is just as plausible to say that the statutory exemption of wages to the laborer having a family to support can be claimed once in a life-time as to say that it can be claimed only once a year. The extent of the exemption is not left in doubt by the language of the law. The one hundred dollars wages of the laborer having a family, under § 1244, code of 1880, it is declared, “ shall be exempt from garnishment or other legal process.” It is exempt from every garnishment, whether sought to be enforced annually or monthly. Time does not measure the privilege. Whenever the exemp*164tiou is sought to be subjected, by legal process, to the demand of a creditor, the exemptionist may invoke the protection of the law.
The fears of the counsel for appellant are premature. When the golden age returns, and laborers having families •earn from $1,200 to $12,000 per annum, if debt and credit then .survive, doubtless a legislature, if one is left, will reduce the •exemption of the wealthy laboring man.

Affirmed.